DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 12, 2020 has been entered.
As directed by the amendment, claims 10, 17, 19 and 20 have been amended and claims 1-9 were previously withdrawn. As such, claims 10-20 remain under consideration in the instant application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 10-16 is/are rejected under35 U.S.C. 103 as being unpatentable over Dahners et al. (US 2008/0234677), hereinafter "Dahners" in view of Forstein et al. (US2006/0173458), hereinafter "Forstein".
Regarding claim 10, Dahners discloses a stabilization system (FIGS. 1-7) for stabilizing a bone, the system comprising: a bone plate (60) having an elongated portion, an upper surface and a lower surface configured to contact the bone (FIGS. 2), the bone plate comprising a plurality of through holes (A) extending through the elongated portion, wherein at least one of the through holes is a locking through hole which defines an upper tape red portion (85) extending from the upper surface and a lower tapered portion (95) extending from the lower surface with a deformation area (85,105 between upper and lower tapers) defined between the upper tapered portion and the lower tapered portion; and a plurality of fasteners (10) configured to extend through one or more of the plurality of through holes in the bone plate and configured to secure the bone plate to the bone, wherein at least one of the fasteners includes self-forming threads (51, ¶40) on a head portion (40) of the fastener which are configured to deform the deformation area and lock to one of the locking through holes on the plate (1140). 
However, Dahners is silent regarding the specific shape of the bone plate. Forstein discloses a stabilization system (FIGS. 18-19) for stabilizing a bone, the system comprising: a bone plate (145) having an elongated portion (149), the bone plate comprising a plurality of through holes (94) extending through the elongated portion; and a plurality of fasteners (64, ¶81) configured to extend through one or more of the plurality of through holes in the bone plate and configured to secure the bone plate to the bone (¶81), wherein the elongated portion extends along a longitudinal axis (FIG. 18), wherein the bone plate includes an enlarged head portion (146) extending along a second axis from a first end (right 
Regarding claim 11, Dahners as modified by Forstein teach the stabilization system of claim 10, and Dahners further teaches wherein the deformation area has a smooth surface (FIG. 7).
Regarding claim 12, Dahners as modified by Forstein teach the stabilization system of claim 10, and Dahners further teaches wherein the deformation area includes a textured portion (FIG. 5, 7).
Regarding claims 13-15, Dahners as modified by Forstein teach the stabilization system of claim 12, except wherein the textured portion includes a windswept cut design comprised of a plurality of shallow cuts where each cut overlaps the next, a plurality of shallow knurled grooves set in a diamond pattern, and/or a plurality of 360 degree circular swept cuts and a series of triangular cuts. However, Dahners states that "Protrusions 87 can be provided in any protruding form" (¶46). It would have been an obvious matter of design choice to one ski I led in the art at the time the invention was made to construct the textured portion includes a windswept cut design comprised of a plurality of shallow cuts where each cut overlaps the next, a plurality of shallow knurled grooves set in a diamond pattern, and/or a plurality of 360 degree circular swept cuts and a series of triangular cuts, since applicant has not disclosed that such solve any stated problem or is anything more than one of 
Regarding claim 16, Dahners as modified by Forstein teach the stabilization system of claim 10, and Dahners further teaches wherein the locking through hole is also capable of receiving a non-locking fastener (there is no reason the through hole cannot receive a non-locking fastener).
Allowable Subject Matter
Claims 17-20 are allowed.
Response to Arguments
Applicant’s arguments with respect to claim 10 have been considered but are moot because the arguments do not apply to the embodiment being used in the current rejection.  The newly presented rejection was necessitated by the amendments to the claims of October 12, 2020.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA C CHANG whose telephone number is (571) 270-5017. The examiner can normally be reached Monday-Friday, 7:30AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN TRUONG, at (571) 272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, seehttp://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

/OLIVIA C CHANG/Primary Examiner, Art Unit 3775